 

Exhibit 10.2

 

FIFTH AMENDMENT

TO

AGREEMENT OF LIMITED PARTNERSHIP

OF

ZAIS FINANCIAL PARTNERS, L.P.

 

This Fifth Amendment (this "Amendment"), to the Agreement of Limited Partnership
of ZAIS Financial Partners, L.P. (the "Partnership"), as amended, is made and
entered as of July 1, 2016 by ZAIS Financial Corp., a Maryland corporation (the
"General Partner").

 

RECITALS:

 

A.The General Partner and the Limited Partners entered into that certain
Agreement of Limited Partnership of ZAIS Financial Partners, L.P. dated as of
July 29, 2011 (the "Original Partnership Agreement"), as amended by that certain
Amendment to the Agreement of Limited Partnership of ZAIS Financial Partners,
L.P. made and entered as of August 3, 2011 (the "First Partnership Agreement
Amendment"), that certain Second Amendment to the Agreement of Limited
Partnership of ZAIS Financial Partners, L.P. made and entered as of October 11,
2012 (the "Second Partnership Agreement Amendment"), that certain Third
Amendment to the Agreement of Limited Partnership of ZAIS Financial Partners,
L.P. made and entered as of December 13, 2012 (the "Third Partnership Agreement
Amendment") and that certain Fourth Amendment to the Agreement of Limited
Partnership of ZAIS Financial Partners, L.P. made and entered as of February 13,
2013 (the "Fourth Partnership Agreement Amendment" and together with the
Original Partnership Agreement, the First Partnership Agreement Amendment, the
Second Partnership Agreement Amendment and the Third Partnership Agreement
Amendment, the "Partnership Agreement"), to set forth their agreements with
respect to the business and affairs of the Partnership.

 

B.Pursuant to Section 7.03(c) of the Partnership Agreement, the General Partner
has the exclusive power, without the prior consent of the Limited Partners, to
amend the Partnership Agreement and to issue shares of common stock, $0.0001 par
value per share, of the General Partner ("Common Stock") in exchange for
Partnership Units tendered for redemption, on such terms and conditions as shall
be established by the General Partner in it sole and absolute discretion,
without the approval of any Limited Partners, in accordance with Section 8.06(b)
of the Partnership Agreement.

 

C.On June 17, 2016, the General Partner received from each of the Partnership's
three outside limited partners (the "Outside Limited Partners") a notice of
redemption of Partnership Units in relation to an aggregate of 899,674
Partnership Units (the "Redemption Requests").

 

 



 

  

D.The General Partner intends to satisfy the Redemption Requests by issuing an
equal number ofshares of Common Stock to the Outside Limited Partners.

 

E.The General Partner has determined that it is necessary and desirable to amend
the Partnership Agreement to amend Exhibit A thereto in connection with the
Redemption Requests.

 

F.Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Partnership Agreement.

 

NOW, THEREFORE, the General Partner desires to effect this Amendment to the
Partnership Agreement as provided herein:

 

1.Exhibit A. Exhibit A is hereby amended as set forth in Exhibit A hereto.

 

2.Partnership Agreement. Except as set forth herein, the Partnership Agreement
shall remain in full force and effect.

 

3.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

 

[The remainder of this page has been intentionally left blank]

 

-2-



 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Amendment as of the date first written above.

 

  ZAIS FINANCIAL PARTNERS, L.P.,         By: ZAIS Financial Corp.,     its
General Partner           By: /s/ Michael Szymanski       Name: Michael
Szymanski       Title: Chief Executive Officer and President

 

 [Signature Page to Fourth Amendment to LPA]

 

 



 

 

EXHIBIT A

 

PARTNERS AND PARTNERSHIP UNITS

 

As of July 1, 2016

 

Name and Address of Partners   Partnership Units
(Type and Amount)   Address           General Partner:                   ZAIS
Financial Corp.   88,978 (General Partner Interest)  

Two Bridge Avenue, Suite 322, Red Bank, New Jersey 07701-1106

 

Attention: General Counsel

Facsimile No.: (732) 978-7507

Limited Partners:                   ZAIS Financial Corp.   8,658,946 (Limited
Partner Interest)  

Two Bridge Avenue, Suite 322, Red Bank, New Jersey 07701-1106

 

Attention: General Counsel

Facsimile No.: (732) 978-7507

          ZAIS Financial, LLC   88,978 (Limited Partner Interest)  

Two Bridge Avenue, Suite 322, Red Bank, New Jersey 07701-1106

 

Attention: General Counsel Facsimile No.: (732) 978-7507

         

Family Trust u/Christian M. Zugel 2005 GRAT u/a 3/30/2005

 

 

11,246 (Limited Partner Interest)

 

 

1220 North Market Street

Third Floor

Wilmington, DE 19801

 

Lighthouse (MAP 162 Segregated Portfolio)   27,240 (Limited Partner Interest)  
3801 PGA Blvd, Suite 500, Palm Beach Gardens, FL 33410           Zugel Family
Trust u/a 3/30/2005   22,412 (Limited Partner Interest)  

1220 North Market Street

Third Floor

Wilmington, DE 19801

          TOTAL PARTNERSHIP UNITS   8,897,800 OP Units    

 

Exh. A-1



